UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 98-284

AIDA FELIX ,                                                    APPELLANT ,

   V.


TOGO D. WEST , JR.,
SECRETARY OF VETERANS AFFAIRS,                                  APPELLEE.


               Before NEBEKER, Chief Judge, and IVERS and GREENE, Judges.

                                              ORDER

        On May 31, 2000, the appellant moved to stay proceedings in this matter pending a decision
by the U.S. District Court for the District of Puerto Rico on the appellant's action to enforce the Final
Stipulation and Order in the case of Giusti-Bravo v. U.S. Veterans Administration, 853 F.Supp. 34
(D.P.R. 1993). The Secretary has not responded.

        Upon consideration of the foregoing, it is

       ORDERED that the proceedings in this appeal are stayed until December 29, 2000. See
Hilton Hotels Corp. v. Weaver, 325 F.2d 1010 (D.C. Cir. 1963). It is further

        ORDERED that the appellant notify the Secretary and this Court of any action taken in the
U.S. District Court for the District of Puerto Rico on the motion to enforce the terms of the Final
Stipulation and Order before December 29, 2000.


DATED: June 27, 2000                                    PER CURIAM.